SHARE PURCHASE AND EXCHANGE AGREEMENT


This Agreement dated the 27th day of May, 2008,



AMONG:
SOUND WORLDWIDE HOLDINGS, INC.

(“SWW HOLDINGS”)
- and -


SOUND WORLDWIDE LIMITED
(“SWW”)
- and -


BEST ALLIED INDUSTRIAL LIMITED
(“BEST ALLIED”)
- and -


IVY S. K. LAM
(“LAM”)


WHEREAS:



A.           
SWW, a British Virgin Island corporation, is the beneficial owner of all the
ordinary shares in the capital of BEST ALLIED;




B.            
SWW is a wholly owned subsidiary of SWW HOLDINGS, a Delaware, USA corporation
having a class of common stock of which is registered under Section 12(g) of the
Securities Exchange Act of 1934;




C.            
BEST ALLIED, a Hong Kong body corporation, is a wholly owned subsidiary of SWW,
having 10,000 ordinary shares (“Ordinary Shares”); and

 

D.            
LAM, a director, officer and shareholder of SWW HOLDINGS and a director and
officer of BEST ALLIED, holds 6,063,750 common shares (“Common Shares”) of SWW
HOLDINGS and wishes to purchase 100% ownership of BEST ALLIED by exchanging her
Common Shares of SWW HOLDINGS for XXX Ordinary Shares of BEST ALLIED with SWW
HOLDINGS.



NOW THEREFORE, in consideration of the mutual promises set out in this Agreement
and other valuable consideration, the parties hereby agree with each other as
follows:





1.
SHARE PURCHASE AND EXCHANGE




1.1           
LAM agrees to purchase from SWW and SWW HOLDINGS all the outstanding and issued
Ordinary Shares of BEST ALLIED by exchanging LAM’s 6,063,750 Common Shares of
SWW HOLDINGS for 10,000 Ordinary Shares of BEST ALLIED, and SWW and SWW HOLDINGS
collectively agree to sell all the outstanding and issued Ordinary Shares of
BEST ALLIED to LAM by exchanging 10,000 Ordinary Shares of BEST ALLIED for LAM’s
6,063,750 Common Shares of SWW HOLDINGS, effective as of April 1, 2008 (the
“Effective Closing Date”) upon and subject to the terms and conditions of this
Agreement. This share purchase and exchange transaction shall be hereinafter
referred to as the “Transaction”.

 

--------------------------------------------------------------------------------

-2-

 

1.2           
Upon completion of the Transaction, LAM will own 100% ownership of BEST ALLIED
and all existing and current operations, liabilities and assets of BEST ALLIED
will remain with BEST ALLIED.




1.3           
As a part of this agreement, LAM agrees to resign as a director and an officer
of SWW HOLDINGS effective as of the date of this agreement.

 

1.4            
Upon completion of the Transaction, SWW HOLDINGS will return the 6,063,750
Common Shares received from LAM back to the company treasury for cancellation.






2.
REPRESENTATIONS AND WARRANTIES OF SWW AND SWW HOLDINGS




2.1
SWW and SWW HOLDINGS represent and warrant to LAM that:

SWW is the beneficial owner of the outstanding and issued Ordinary Shares of
BEST ALLIED and has good and sufficient power, subject to the approval of its
shareholders if applicable, authority and right to enter into and deliver this
Agreement and to transfer or cause to transfer the beneficial title and
ownership of the Ordinary Shares to the LAM free and clear of all liens,
charges, encumbrances and any other rights of others.
 

3.
REPRESENTATIONS AND WARRANTIES OF LAM




3.1
LAM represents and warrants to SWW and SWW HOLDINGS that:

LAM is the beneficial owner of the Common Shares and has good and sufficient
power, authority and right to enter into and deliver this Agreement and to
transfer or cause to transfer the beneficial title and ownership of the Common
Shares of SWW HOLDINGS to SWW HOLDINGS free and clear of all liens, charges,
encumbrances and any other rights of others.



4.
CLOSING




4.1
Closing Arrangements



Subject to the terms and conditions hereof, the Transaction contemplated herein
shall be closed on May 30, 2008 (the “Closing Date”) or such later or earlier
date as agreed to by the parties at the offices of SWW HOLDINGS, situated at
Flat K, 13/F, Phase 2, Superluck Industrial Centre, 57 Sha Tsui Road, Tsuen Wan,
N. T. Hong Kong Special Administration Region (“SAR”) or at such other place or
places as may be mutually agreed upon by SWW and LAM.
 

--------------------------------------------------------------------------------

-3-

 

4.2
Documents to be Delivered by LAM



At or before the Closing Date, LAM shall execute or cause to be executed, and
shall deliver, or cause to be delivered, to SWW and SWW HOLDINGS all documents,
instruments and things which are to be delivered by LAM pursuant to the
provisions of this Agreement and all documents necessary to effect the
transactions contemplated by this Agreement.


Without restrictions, LAM shall, upon Closing, deliver or cause to be delivered
to SWW and SWW HOLDINGS:



(a)        
a duly executed Stock Power and other instruments of transfer deemed necessary
to effectuate the transactions contemplated hereby executed by LAM in favor of
SWW HOLDINGS in respect of the 6,063,750 Common Shares of SWW HOLDINGS belonging
to LAM, accompanied by a valid share certificate or certificates, as the case
may be, evidencing the 6,063,730 Common Shares of SWW HOLDINGS or documentary
evidence satisfactory to SWW HOLDINGS that the said Common Shares are legally
owned by LAM immediately before the contemplated transfer;




(b)        
a cross receipt duly executed by LAM thereby acknowledging the receipt of the
Ordinary Shares of BEST ALLIED from LAM; and




(c)        
a copy of the Mutual Settlement and Release Agreement duly executed by LAM and
BEST ALLIED.




4.3
Documents to be Delivered by SWW and SWW HOLDINGS



At or before the Closing Date, SWW and SWW HOLDINGS shall execute or cause to be
executed, and shall deliver, or cause to be delivered, to LAM all documents,
instruments and things which are to be delivered by SWW and SWW HOLDINGS
pursuant to the provisions of this Agreement.


Without restrictions, SWW and SWW HOLDINGS shall, upon Closing, deliver or cause
to be delivered to LAM:



(d)       
a duly executed Stock Power and other instruments of transfer deemed necessary
to effectuate the transactions contemplated hereby duly executed by SWW in favor
of LAM with respect to all the Ordinary Shares of BEST ALLIED, accompanied by a
valid share certificate or certificates as the case may be evidencing the such
shares of BEST ALLIED or documentary evidence satisfactory to LAM that the said
Ordinary Shares are legally owned by SWW immediately before the contemplated
transfer;




(e)       
a cross receipt duly executed by SWW and SWW HOLDINGS thereby acknowledging the
receipt of the 6,063,730 Common Shares of SWW HOLDINGS;

 

--------------------------------------------------------------------------------

-4-

 

(f)       
a copy of the Mutual Settlement and Release Agreement duly executed by SWW and
SWW HOLDINGS; and

 

(g)       
all the statutory books and records of BEST ALLIED, share certificate books with
counterfoil, tax returns, accounts books, common seal, certificate of
incorporation, business registration certificate, the available copies of the
Memorandum and Articles of Association of BEST ALLIED, chops, cheque books and
all other documents relating to BEST ALLIED which are in the possession of SWW.






5.
MISCELLANEOUS CONDITIONS




5.1           
The parties shall execute and deliver all such further documents and instruments
and do all acts and things as the other party may, either before or after the
Closing Date, reasonably require to effectively carry out or better evidence or
perfect the full intent and meaning of this Agreement.




5.2           
This Agreement will enure to the benefit of, and be binding upon, the respective
heirs, executors, administrators, successors and permitted assigns of the
parties.




5.3           
This Agreement shall be governed by and construed in accordance with the laws of
Hong Kong SAR applicable therein and the parties submit to the jurisdiction of
the courts of Hong Kong SAR.




5.4           
Time will be of the essence of this Agreement.




5.5           
This Agreement constitutes the entire agreement between the parties. There are
not and shall not be any oral statements, representations, warranties,
undertakings or agreements between the parties other than this Agreement. This
Agreement may not be amended or modified in any respect except by written
instruments signed by SWW, SWW HOLDINGS and LAM as coupled by notice thereof to
all parties of this Agreement whose interest in substance is being affected by
the amendment or modification.




5.6           
This Agreement may be executed in any number of counterparts with the same
effect as if all the parties had all signed the same document. All counterparts
shall be construed together and shall constitute one and the same agreement.




5.7           
This Agreement may be executed by the parties and transmitted by facsimile
transmission and if so executed and transmitted this Agreement shall be for all
purposes as effective as if the parties had delivered an executed original
Agreement.




5.8           
Subject to other express terms of this Agreement, any party hereto which is
entitled to the benefits of this Agreement may, and has the right to, waive any
term or conditions hereof at any time on or prior to the Closing Date provided,
however, that such waiver shall be evidenced by written instrument duly executed
on behalf of such party.

 

--------------------------------------------------------------------------------

-5-
 

5.9           
Each party has agreed to pay their own respective attorney’s fees and transfer
taxes incurred in connection with the matters contemplated by this Agreement.

 
6.0
The parties hereby acknowledge that a Current Report on Form 8-K will be
required to be filed with the Securities and Exchange Commission no later than
four (4) business days after the consummation of the transactions contemplated
by this Agreement and hereby covenant to work together to file such report with
the SEC by such deadline as well as work together to prepare and file all other
documents and reports which may be required to be filed with the SEC or other
government agency.

 
6.1
The parties hereby acknowledge that each party will be required to file a Form 4
with the SEC no later than the second (2nd) business day after the consummation
of the transactions contemplated by this Agreement therein reporting their
acquisition or disposition of the Ordinary Shares of BEST ALLIED or shares of
SWW, as the case may be, and hereby acknowledge that such filing is the personal
responsibility of such person.

 
6.2.
Upon the consummation of the transactions contemplated by this Agreement, SWW
and SWW HOLDINGS will release LAM from all known and unknown liabilities owed or
owing to LAM.

 
 
IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first written above.




For and on behalf of SOUND WORLDWIDE HOLDINGS, INC. by:


Per: /s/ Roger K. W. Fan
                      Roger K. W. Fan, C.E.O. and Director




For and on behalf of SOUND WORLDWIDE LIMITED, by:


Per: /s/ Roger K. W. Fan 
                      Roger K. W. Fan, President and Director




For and on behalf of BEST ALLIED INDUSTRIAL LIMITED, by:


Per: /s/ Ivy S. K. Lam
                             Ivy S. K. Lam, Director





--------------------------------------------------------------------------------

-6-




Per: /s/ Roger K. W. Fan
                             Roger K. W. Fan, Director


 
By Ivy S. K. Lam, being the owner of 6,063,750 Common Shares:


By: /s/ Ivy S. K. Lam
                            Ivy S. K. Lam